                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KAREN CLARK,

        Plaintiff,  

v.                                                                CV No. 13-372 MV/CG

UNITEDHEALTH GROUP, INC., et al.,

        Defendants.

                 ORDER SETTING TELEPHONIC STATUS CONFERENCE

        THIS MATTER is before the Court upon counsel’s October 17, 2018 request for

a status conference. Having conferred with counsel about a mutually-convenient date,

time, and location, IT IS HEREBY ORDERED that a status conference will be held by

telephone on Friday, October 19, 2018, at 10:00 a.m.

        Parties shall call Judge Garza’s “Meet Me” line at (505) 348-2693 to be

connected to the proceedings. This line can only accommodate up to five telephone

lines, including the Court’s; if the parties anticipate that they will exceed this capacity,

they must contact the Court immediately so that alternative arrangements may be

made.




                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
